ON MOTION
CLEVENGER, Circuit Judge.

ORDER

Carlos A. Veltruski-Heck moves for leave to proceed in forma pauperis and submits a Fed. Cir. R. 15(c) statement concerning discrimination. We treat Veltruski-Heck’s submissions as a motion for reconsideration of the court’s order dismissing his petition for review for failure to pay the filing fee and to file a Rule 15(c) statement. Department of Homeland Security et al. (DHS) have not responded.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) Veltruski-Heck’s motion for leave to proceed in forma pauperis is granted.
*889(2) Veltruski-Heck’s motion for reconsideration is granted.
(3) The July 21, 2004 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(4) DHS’ brief is due within 21 days of the date of filing of this order.
(5) The revised official caption is reflected above.